Citation Nr: 1236031	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  08-24 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a bilateral eye disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to compensation under 38 U.S.C.A. § 1151 for additional low back disability, claimed to have resulted from VA outpatient care on July 2, 1980.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1955 to January 1975. 

The matters of entitlement to service connection for a left knee disability and to compensation under 38 U.S.C.A. § 1151 for additional low back disability, claimed to have resulted from VA outpatient care on July 2, 1980, are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from March 2007 and January 2008 rating decisions of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In a decision issued in July 2010, the Board upheld the RO's denials of service connection for a left knee disability and for compensation under 38 U.S.C.A. § 1151 for additional low back disability.  The Veteran appealed that decision to the Court.  In January 2011, the Court vacated the July 2010 Board decision and remanded the matters for readjudication consistent with instructions outlined in a January 2011 Joint Motion for Vacatur and Remand (Joint Motion) by the parties.  In August 2011, the case was remanded for additional development pursuant to the Joint Motion.

The matter of entitlement to service connection for a bilateral eye disability is before the Board on appeal from a June 2009 rating decision of Huntington, West Virginia RO.  In June 2011, a hearing in this matter was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  In August 2011, the case was remanded for additional development.  

The Board has reviewed the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  

The matter of entitlement to service connection for an eye disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.
FINDINGS OF FACT

1. A chronic left knee disability was not manifested in service; arthritis of the left knee was not manifested in the Veteran's first postservice year; and his current left knee disability is not shown to be related to his active service, to include complaints noted therein. 

2. It is not shown that the Veteran sustained any additional low back disability as a result of his VA outpatient treatment on July 2, 1980.


CONCLUSIONS OF LAW

1. Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2. The criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151 are not met for additional low back disability which is claimed to have resulted from VA outpatient treatment on July 2, 1980.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  December 2006 and February 2007 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  These letters also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

Regarding the claim of service connection for a left knee disability, the Veteran's service treatment records (STRs) and pertinent postservice VA and private records have been secured.  In October 2007, he was afforded a VA examination to secure a nexus opinion.  The Board finds the opinion to be adequate for rating purposes.  The examiner reviewed the record (expressing familiarity with the Veteran's history), and explained the rationale for the opinion, identifying more likely alternate postservice etiology for the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Regarding the Veteran's 38 U.S.C.A. § 1151 eligibility claim, he contends that because VA delayed his treatment, and he subsequently underwent low back surgery at a private facility, he suffered additional low back disability. The RO requested the records of the private surgical treatment (at Roanoke Memorial Hospital); however, a February 2007 letter from that hospital advised that they no longer have any information pertaining to the Veteran.  The record of the July 2, 1980 VA outpatient treatment is associated with the claims file (as are other related VA records).  In March 2007, the Veteran was afforded a VA examination to assess the current status of his low back disability.  The examiner offered comment regarding the standard of care the Veteran was afforded by VA in July 1980, and it is adequate.  

As was noted in the Introduction, the Veteran's claims of service connection for a left knee disability and for compensation under 38 U.S.C.A. § 1151 for additional low back disability were previously denied by the Board in July 2010.  The Veteran appealed that decision to the Court, and in a January 2011 Joint Motion, the parties agreed that vacatur and remand were required because the Board had failed in its duty to assist.  Specifically, the Court found that there was sufficient evidence in the record to suggest that the Veteran was in receipt of Social Security Administration (SSA) disability benefits, but noted that efforts had not been made to secure such records for the claims file.  In August 2011, the Board remanded the Veteran's claims and requested that the RO secure a copy of his SSA records for the claims file.  In September 2011, SSA advised VA that the Veteran's medical records had been destroyed, therefore they could not send the requested records and indicated that further efforts to obtain such records would be futile.  In January 2012, the RO advised the Veteran that VA had been unable to obtain a copy of his records from SSA because they had been destroyed.  The RO then requested that the Veteran send any records he might have in his possession; he did not respond to that letter.  In a statement received in August 2012, the Veteran indicated that he did not have any more information or evidence to submit to support his claims.  Based on the foregoing, the Board finds that VA's duty to assist is met and will address the merits of the claims.

B. Legal Criteria, Factual Background, Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.
Service connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases (including arthritis), service connection may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran's STRs show that on June 6, 1970, he was seen for a left knee injury.  He reported tenderness.  Physical examination revealed tenderness in the lateral aspect over the lateral meniscus; no or minimal effusion; and pain upon stress of the lateral meniscus.  The knee was otherwise stable and there was no pressure on the lateral meniscus.  X-rays showed an intact bony structure; probable joint knee effusion was diagnosed.  Treatment included no-weight bearing and ace bandages.  Two days later, the Veteran was evaluated in an orthopedic clinic where it was noted that he still had tenderness over the lateral collateral ligament, but no instability.  The Veteran reported that he was much improved.  The impression was strain bicips tendon, and the leg was placed in a cylinder cast for 2 weeks.  The Veteran was also placed on a limited duty profile for 2 weeks, with no prolonged standing, stair-climbing or running.  He was seen for the left knee on two more occasions.  On June 15, 1970, it was noted that his left knee was still swollen with little pain; the cylinder cast was placed back on.  On June 23, 1970, the cast was removed.  The Veteran's collateral ligament was noted to be intact with no effusion.  His range of motion was stiff.  No further follow-up was reported.  

On January 1973 service periodic physical examination, the Veteran voiced no left knee complaints and clinical evaluation of his lower extremities was normal.  In June 1974 service separation physical examination, in his report of medical history, the Veteran noted that he had a history of lameness.  He was specifically evaluated for such, and it was noted that this referred to the left knee injury in 1970.  It was further noted that while the Veteran indicated he had occasional left knee soreness and stiffness directly after the injury, such had since resolved.  The examiner noted that the Veteran had full range of motion and strength in his left knee and that there were no complications or sequelae. 

In February 1975, the Veteran filed a VA Form 21-526, Veteran's Application for Compensation or Pension, but did not identify any disabilities or conditions for which he was seeking service connection.  In March 1975, the RO requested that the Veteran advise them of "the disabilities that [he was] claiming as service connected"; he did not respond.

March 2006 to October 2006 private treatment records from Bland County Medical Clinic are silent for any complaints, findings, treatment, or diagnosis related to the left knee.  A May 2007 X-ray from Bland County Medical Clinic showed patellofemoral joint arthritis; the impression was that the Veteran appeared to be developing some arthritis.  

In an August 2007 statement in support of his claim, the Veteran stated that he had been experiencing left knee pain ever since his injury in service.

On October 2007 VA examination, the Veteran reported pain, weakness and stiffness in his left knee.  He denied swelling, heat and redness.  He reported that he experienced daily flare-ups, especially when walking 500 yards and standing greater than 10 minutes.  He indicated that his pain was relieved with sitting and rest.  He stated that he did not take any medication, and did not require the use of a crutch, brace, cane or corrective shoe.  He reported that he was retired due to his age and that he was completely independent in his activities of daily living (ADLs), transfer and ambulation.  Physical examination of the left knee revealed that the Veteran's gait was antalgic; he limped when he walked; he could not walk on toes and heels; he did not perform tandem walking; on palpation there was mild swelling without tenderness, edema, as well as effusion.  Range of motion was within normal limits, with pain noted at the endpoints.  Left knee anterior and posterior drawer tests were negative.  X-rays revealed degenerative changes.  Degenerative joint disease (DJD) of the left knee was diagnosed.  The examiner noted that the Veteran's claims file was reviewed, and opined: 

The Veteran's present left knee condition is not caused by his left knee injury that occurred while in service.  It is documented on C-file that the Veteran was diagnosed with left knee strain, which is an acute and self-limited condition.  The Veteran has no documented chronic left knee condition and its treatment when he was in active duty.  Left knee degeneration is more likely age related.

In a December 2007 statement, the Veteran's private healthcare provider, E. C. H., ANP-C, opined, "The [DJD] of [the Veteran's] left knee is at least as likely as not a result of the injury incurred in service in 1970 to 1971."

April 2009 to June 2010 and September 2010 to January 2011 VA treatment records show that the Veteran presented for an initial visit in April 2009.  He did not report having a history of left knee problems at that time, and his subsequent VA treatment records are silent for any complaints, findings, treatment, or diagnosis related to the left knee.

Based on the foregoing, it is not in dispute that the Veteran now has a chronic left knee disability; his left knee arthritis is well-documented.  Likewise, it is not in dispute (as the record shows) that he was seen for complaints of a left knee strain related to an injury in service.  What the Veteran must still show to establish service connection for a left knee disability is that the current disability is related to his service, to include as due to his left knee injury/complaints therein.

In various statements, the Veteran has indicated that he has had problems with his left knee ever since his left knee injury in service.  A disorder may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A veteran is also competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  However, findings of competency and credibility are two distinct matters, and after a careful review of the evidence, the Board finds that while the Veteran is competent to testify as to observable symptoms, like left knee pain, his statements that he has had left knee problems ever since service are self-serving, and not credible.

Significantly, the Veteran's STRs reflect that the June 1970 in-service complaints related to his left knee were acute and resolved.  After the 2-week profile period there was no follow-up treatment (and no complaints) noted during the approximately 4 1/2 years of subsequent active service.  This includes on January 1973 periodic physical examination, when the Veteran's lower extremities were noted to be normal, and on June 1974 service separation physical examination when the history of the Veteran's left knee injury was noted, but no abnormality was found on clinical evaluation, and the injury was considered resolved.  Furthermore, the record also shows that when the Veteran filed a VA Form 21-256 in February 1975, he did not identify his left knee as something that was troubling him nor did he identify it in March 1975 when the RO specifically requested that he advise them of "the disabilities that [he was] claiming as service connected."  It would appear logical, however, that if the Veteran had a left knee disability that started in service, as alleged, he would have sought medical treatment and/or filed a claim of service connection for such sooner than some 31 years after the symptoms appeared.  Notably, at the time of the Veteran's separation from service, it was also his account that while he had some lingering complaints of tenderness and stiffness directly after the left knee injury, such had since resolved. 

Having found the Veteran's statements describing postservice continuity of left knee complaints not credible, the Board finds that service connection for a chronic left knee disability on the basis that such disability became manifest in service and persisted since, is not warranted.  As there is no competent evidence that arthritis was manifested in the first postservice year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for arthritis).  

The Veteran may still establish service connection for his left knee disability if competent (medical) evidence relates the disability to the injury in service (or otherwise to service).  See 38 C.F.R. § 3.303.  This is a medical question, and there is conflicting medical evidence on this point. 

In December 2007 a private provider stated that the Veteran's current left knee disability was "at least as likely as not a result of the injury incurred in service in 1970 to 1971."  However, she does not explain the rationale for such conclusion and in Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007), the Court held that a "mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  Likewise, there is no indication that the private provider actually examined the Veteran or had any familiarity with his medical record (in fact her statement suggests the opinion is based on an inaccurate medical history, as the record does not show an injury or treatment in service in 1971).  She also does not account for the more than 31 year postservice period during which no knee complaints or treatment were recorded (or that she considered the possibility of any other etiology for the current knee disability).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion).  Accordingly, that opinion has only very limited, if any, probative value. 

In contrast, the October 2007 VA examiner conducted a detailed examination of the Veteran, reviewed the record (noting that the injury in service was acute and self-limiting), and opined that the current degeneration was age-related.  Because the examiner expressed familiarity with the accurate factual data, cited to notations in clinical data for support that the disability noted in service was not chronic, and explained the rationale for his opinion, identifying an alternate more likely etiology for the current disability (a degenerative process associated with aging), his opinion has greater probative value, and is persuasive.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994) (In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence).

The Veteran's expressions of his belief that his current left knee disability is related to a left knee injury in service do not merit any substantial probative value.  They are bare expressions of self-serving opinion, unaccompanied by any explanation of rationale.  They do not cite to supporting clinical data (or medical texts), and do not offer any explanation for the clinical data that weigh against his claim (the lengthy postservice interval before his left knee symptoms became evident to him and/or was clinically documented, e.g.).  Whether a left knee disability may (in the absence of credible evidence of continuity, as here) be related to remote knee injury is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.)

In light of the foregoing, the preponderance of the evidence is against a finding of a nexus between the Veteran's current chronic left knee disability and his service, to include his injury to the left knee therein.  Accordingly, the appeal seeking service connection for a left knee disability must be denied.

38 U.S.C.A. § 1151 Eligibility

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  To establish entitlement to benefits under 38 U.S.C.A. § 1151, the veteran must show each of the following: the disability or additional disability claimed; VA treatment; a nexus between the additional disability and the VA treatment; and that the proximate cause of the additional disability was some element of fault on the part of VA, or was an event not reasonably foreseeable.  For claims filed on or after October 1, 1997, as in this case, the veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

To determine whether additional disability exists, VA compares the Veteran's physical condition immediately prior to the beginning of medical or surgical treatment to the Veteran's physical condition after such care has ceased.  38 C.F.R. § 3.361(b).  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the Veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c).

To establish that fault on the part of VA caused the additional disability, it must be shown that VA hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d).

A July 2, 1980 VA record shows that at 11:00 pm the Veteran presented to the Emergency Room with complaints of low back pain radiating down the right leg.  He stated that he experienced low back pain for 6 days.  He reported that the pain originally occurred in March 1980 while he was playing golf and that he subsequently went to his private physician who prescribed pain medications and told to do back exercises.  Physical examination was unremarkable.  X-ray revealed some narrowing of the lumbar spine.  Sciatica and right sacroilitis were diagnosed.  Bed rest for one week and a heating pad were prescribed, and the Veteran was given an appointment for the orthopedic clinic for the following Monday.  Nursing notes further show that the Veteran and his family became very upset requesting ambulance and transfer to another hospital at VA expense.  When it was explained that this was not possible, they called a private ambulance, leaving with destination unknown to VA. 

A report of contact on the following day shows that VA talked to the Veteran's private provider, who indicated that there was no reason that the Veteran could not be transferred to a VA facility (however, he should be contacted first to see if he desired such transfer).  When the Veteran was contacted, he declined admission to VA. 

In an August 1980 memorandum, a VA Chief of Medical Service reviewed the record and found that the Veteran's physical findings noted by the admitting VA physician on July 2, 1980 were more consistent with sciatica or lumbosacral strain rather than nerve root impingement by rupture of an intravertebral disc. 

In November 1980 correspondence to a Member of Congress, the Chief Medical Director of VA stated that although symptoms of the Veteran's description not infrequently responded to conservative therapy, it was apparent that in the Veteran's case his pain was of sufficient acuity to merit hospitalization and that an error of judgment was made in not doing so immediately.  He noted that the Veteran was subsequently admitted to the Roanoke Memorial Hospital and that an effort was made to have him transferred back to the Salem VA Medical Center but he refused. 

On March 2007 VA examination, the Veteran reported constant low back pain with occasional radiation to his legs.  He stated that the pain was exacerbated by7 bending, standing, walking, sitting, and squatting, and was relieved by medication.  He denied bowel and bladder function impairment.  He denied having to use a cane or crutches.  He reported that he underwent surgery for a ruptured disk in July 1980, and another surgery for ruptured disk in 1994.  Physical examination revealed an antalgic gait; he limped when he walked; he could not walk on his toes and heels; he could not do tandem walking; he exhibited a flat lumbar lordosis; there was no tenderness nor muscle spasm; he had pain with both active and passive range of motion; pain and vibration sensations were diminished below the knees; straight leg raising on the right side caused a pulling type of pain.  X-rays revealed moderate spondylosis deformans at all levels; severe apophyseal joint sclerosis at all levels however most severe at the L5-S1 level; severe Baastrup's disease.  Degenerative disk disease of the lumbar spine was diagnosed.  The examiner opined:

I completely agree with Dr. D. L. C., Chief Medical Officer, Department of Medicine and Surgery of the VA that an error of judgment was made not admitting the Veteran to the Salem VA Medical Center [VAMC] and subsequent follow-up. But, an effort was made to have him transfer back to the [VAMC], but the Veteran refused.  Back surgery does not cure lower back pain totally.  The veteran has had another surgery that was done in 1994 at Roper Hospital in Charleston, South Carolina; but still he has lower back pain, and he has been taking medicine.  What happen [sic] to our veteran is unfortunate, as per admitting physician, the veteran has had normal neurological examination.  X-ray of spine and orthopedic consults were done.  The veteran [was] treated conservatively.  This is not carelessness, negligence, lack of professional skill, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical team.

The Veteran alleges, in essence, that he is entitled to benefits under 38 U.S.C.A. § 1151 because he has additional low back disability due to VA's failure to admit and treat him when he presented on July 2, 1980.  To establish entitlement to benefits under 38 U.S.C.A. § 1151, as a threshold matter, he must show that he actually has additional disability as a result of VA treatment or surgery. 

The record does not include any medical evidence showing or suggesting that the single instance of treatment/non-treatment the Veteran was afforded on July 2, 1980 resulted in any additional low back disability.  He was examined, X-rays were taken, he was given an orthopedic follow-up appointment, and he was prescribed bed rest and a heating pad.  Several hours later, not satisfied with the conservative treatment proposed he demanded transfer to a private facility at VA expense, and when such was denied, arranged for transfer on his own. 

As was noted above to determine whether there is additional disability VA compares the Veteran's condition immediately before the beginning of [as it pertains here] medical treatment with his condition after such treatment has stopped.  See 38 C.F.R. § 3.361(b).  In the instant case, that period of time extended from the time the Veteran presented in the VA emergency room on July 2, 1980 until he had himself transferred from the VA facility by private ambulance hours later.  There is nothing in the record suggesting that his back disability increased in severity during such period of time.  The only further evidence that might have served to show some increase in severity of the low back disability during the period of time in question, admitting findings when the Veteran presented to Roanoke Memorial Hospital where he had back surgery 6 days later, is unavailable (as approximately 30 years have now lapsed).  There is nothing in the record to suggest that that the surgery which the Veteran underwent at Roanoke Memorial hospital was for disability greater than that with which he presented at VA.  (The Veteran's own assertions appear to acknowledge such, as he argues that his presenting symptoms at the VA on July 2, 1980 merited admission and other than conservative care.) 

In summary, the threshold legal requirement for substantiating a § 1151 claim, evidence of additional disability resulting from VA treatment is not met.  The Board notes that VA has acknowledged that the failure to admit the Veteran on July 2, 1980 represented an error in judgment.  Given that he transferred directly to a treating facility of his choice, any allegation that there was resulting delay in treatment leading to additional back disability is baseless.  It is likewise not in dispute that the Veteran may now (after 30 years and two private surgical interventions) have additional back disability.  However, the current status of his back disability is not a proper factor for determining whether VA treatment on July 2, 1980 resulted in additional disability.  See 38 C.F.R. § 3.361(b).

As the preponderance of the evidence is against a finding that the Veteran's has additional back disability as a result of the VA treatment he received on July 2, 1980 the criteria for establishing entitlement to the benefit sought are not met, and the appeal in this matter must be denied.


ORDER

Service connection for a left knee disability is denied. 

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional low back disability claimed to be due to VA treatment received on July 2, 1980 is denied.


REMAND

The Veteran seeks service connection for a bilateral eye disability.  It is his contention that prior to service, he did not have any problems with his eyes; however, after spending a lot of time on the firing range for pistol and rifle matches in service, he started having a lot of bad headaches.  He sought treatment in service and was advised that he had an astigmatism in both eyes; eyeglasses were prescribed.  The Veteran asserts that he has had continuous problems with his eyes ever since his time in service, and now suffers from a chronic, service-related bilateral eye disability.  See June 2011 DRO hearing transcript.

The Veteran's STRs show that in May 1972, he was seen for headaches, aching eyes, and discomfort in bright lights; myopic astigmatism was diagnosed.  On June 1974 service separation physical examination, it was also noted that the Veteran had been wearing reading glasses since 1971, and that his present prescription was adequate.  A refractive error is considered a congenital or developmental abnormality and, by itself, is not a compensable disability.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, VA General Counsel Precedential Opinions have held, in pertinent part, that service connection may be granted for congenital or development conditions which either first manifested themselves during service or which preexisted service and were aggravated (progressed at an abnormally high rate) during service.  See VAOPGCPREC 67-90.  Whether a disability was aggravated during service is a medical question not capable of lay observation.  The Veteran has not yet been afforded a VA examination in this matter; therefore, an examination to secure a medical advisory opinion is necessary.

Furthermore, the Board notes while the Veteran was given a diagnosis of myopic astigmatism in service, postservice, he has been treated for/given diagnoses of a variety of eye disabilities, including (but not limited to): age-related macular degeneration, cataracts, vitreous degeneration, and peripheral retinal degeneration.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Consequently, on VA examination, medical opinions should also be elicited as to whether any of the Veteran's current bilateral eye disabilities are related to his service (or were aggravated therein).

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his bilateral eye disability, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such private treatment or evaluation.  The RO should obtain copies of complete records of any such treatment and evaluation from all sources identified.

2. 	The RO should then arrange for the Veteran to be afforded a VA eye examination to determine the nature and likely etiology of any current eye disability.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file (to include this remand) in conjunction with the examination, giving particular attention to his service treatment records and lay statements of record.  Based on a review of the record and examination of the Veteran, the examiner should respond to the following:

(a) What is (are) the diagnosis(es) for each of the Veteran's current bilateral eye disabilities?  

(b) For each bilateral eye disability diagnosed, please opine as to whether such is a refractive error or a congenital or developmental defect.

(c) For each bilateral eye disability that is found to be a refractive error or a congenital or developmental defect (to specifically include myopic astigmatism), please opine as to whether such disability was increased in severity beyond the natural progression of the disorder during the Veteran's service.

(d) For each bilateral eye disability that is not found to be a refractive error or a congenital or developmental defect (to specifically include age-related macular degeneration, cataracts, vitreous degeneration, and peripheral retinal degeneration), please opine as to whether such is at least as likely as not (50 percent or better probability) related to the Veteran's service, to include his complaints of headaches and treatment for a myopic astigmatism therein.

The examiner must explain in detail the rationale for all opinions given.

2. 	The RO should ensure that all above-requested development is requested, and re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


